Citation Nr: 1636340	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-00 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.


REPRESENTATION

Appellant represented by: Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a deceased veteran (the Veteran).  The Veteran had active duty service from July 1970 to February 1972 and died in November 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2016 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from a May 2008 rating decision of the RO in Houston, Texas.

In a decision dated in June 2015, the Board denied the same matter that is currently before it.  The Board's decision was appealed to the Veterans Court.  In an Order dated in January 2016, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's decision and remanded this issue back to the Board for additional development consistent with the Joint Motion.


FINDING OF FACT

The Veteran's service-connected diabetes mellitus contributed substantially and materially to the cause of his death.


CONCLUSION OF LAW

The criteria for DIC based on the cause of death of a veteran have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dependency and Indemnity Compensation benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused substantially, or materially contributed to cause death.  A disability may be service-connected if it results from an injury or disease incurred in, or aggravated by, military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

The immediate cause of death as listed on the death certificate was hemorrhagic shock, with onset hours prior to death.  Gastrointestinal hemorrhage was listed as a condition leading to the immediate cause of death, with onset hours prior to death.  Other conditions leading to the immediate cause of death, but with onset years prior to death, include cirrhosis of the liver, portal hypertension, and hepatitis C.  

Portal hypertension is defined as "abnormally increased blood pressure in the portal venous system, a frequent complication of cirrhosis of the liver."  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).

At the time of the Veteran's death in November 2007, service connection was in effect for posttraumatic stress disorder, rated at 50 percent, left ventricular hypertrophy, rated at 30 percent, diabetes mellitus, rated at 20 percent, muscular residuals of a gunshot wound of the left calf, rated at 10 percent, a left saphenous nerve injury, rated at 10 percent, left sciatic neuropathy, rated at 10 percent, and right sciatic neuropathy, rated at 10 percent.  The combined service-connected rating was 80 percent, and a total disability rating based on unemployability due to service-connected disability was in effect. 

The Board denied this claim in a June 2015 decision based on a determination that a preponderance of the evidence was against a relationship between the Veteran's service-connected diabetes mellitus and the cause of his death.  That decision was based substantially on a December 2009 medical opinion which found it less likely than not that the Veteran's service-connected conditions aggravated and/or contributed to cause the Veteran's death.  The rationale for that opinion was essentially that the service-connected conditions do not cause hemorrhagic shock, gastrointestinal hemorrhage, cirrhosis of the liver, or hepatitis C.

The appellant appealed the Board's June 2015 decision, and the Veterans Court agreed with her assertion that the December 2009 opinion was inadequate in that the rationale speaks only to causation and does not properly address secondary service connection on the basis of aggravation.  

In response to the remand of the Veterans Court, the appellant submitted a private medical opinion from H. Bhatt, MD.  That opinion states that the Veteran's service-connected Type II diabetes is more likely than not the contributory cause of his death; it combined to cause his death; and, it aided or lent assistance to the production of his death.  The rationale for the opinion was that insulin resistance, which is a characteristic feature of Type II diabetes, can accelerate the fibrotic progression of hepatitis C.  This fibrosis is an underlying issue with cirrhosis and ultimately leads to death.  

After a review of all of the evidence, the Board finds that an approximate balance of the evidence has been attained regarding whether the Veteran's service-connected diabetes mellitus contributed substantially and materially to cause his death.  With resolution of reasonable doubt in favor of the claim, the Board concludes that the criteria for DIC based on the cause of death of a veteran are met.  

Duties to Notify and Assist

As the Board is granting the maximum benefit sought on appeal, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


